Exhibit 10.10

 

REIMBURSEMENT AND INDEMNITY AGREEMENT

 

This Reimbursement and Indemnity Agreement (this “Agreement”) is made as of the
11th day of March, 2005, by CHROMAVISION MEDICAL SYSTEMS, INC. (“ChromaVision”),
a Delaware corporation, in favor of SAFEGUARD DELAWARE, INC., a Delaware
corporation (“SDI”) and SAFEGUARD SCIENTIFICS (DELAWARE), INC., a Delaware
corporation (“SSI”) and together with SDI (“Safeguard”).

 

BACKGROUND

 

A.                                   Pursuant to a Loan Agreement dated as of
February 13, 2003, by and between ChromaVision and Comerica Bank, N.A. (the
“Bank”) (as amended from time to time, including by a Fourth Amendment thereto
dated as of even date herewith (“Amendment No. 4”), the “Loan Agreement”) the
Bank agreed to provide to ChromaVision a revolving line of credit in the maximum
aggregate principal amount of $5,500,000 (the “Loan”).

 

B.                                     At the request of ChromaVision, and as
required by the Bank, Safeguard agreed to guaranty all of the payment
obligations of ChromaVision under the Loan Agreement, pursuant to the terms of
that certain Unconditional Guaranty originally dated as of February 13, 2003 (as
amended and affirmed from time to time (the “Original Guaranty”)). In connection
with Amendment No. 4, Safeguard is contemporaneously herewith entering into an
Amended and Restated Guaranty (the “Guaranty”).

 

C.                                     In consideration of Safeguard’s
agreements as set forth above, ChromaVision has agreed to pay certain fees to
Safeguard, to reimburse Safeguard for any of the obligations required to be paid
or satisfied by Safeguard pursuant to the Guaranty, and to hold Safeguard
harmless from and against any claims made against Safeguard on account of the
Guaranty, on the terms and subject, to the conditions set forth below.

 

D.                                   All capitalized terms used and not
otherwise defined herein shall have the respective meanings ascribed thereto in
the Guaranty.

 

AGREEMENT

 

NOW, THEREFORE in consideration of the foregoing and of the covenants and mutual
agreements set forth below, and intending to be legally bound, the parties agree
as follows:

 

1.               Payments, Performance, Covenants.

 

(a) In the event Comerica makes any demand on ChromaVision, or ChromaVision is
otherwise required to perform any obligations under the Loan Agreement
(including without limitation, any payment obligation) or any other Loan
Document, ChromaVision promptly shall perform its obligations under the Loan
Agreement or applicable Loan Document.

 

(b) In the event any such amount is not timely paid or such obligation is not
timely performed by ChromaVision and Comerica seeks to enforce Safeguard’s
Guaranty, ChromaVision shall reimburse to Safeguard the aggregate amount of all
funds advanced by Safeguard on account of such obligation, together with
interest on such amount at an annual rate equal to the prime rate (as defined
below) plus 4%, from the date of payment by Safeguard until all such amounts
have been repaid by ChromaVision. For the purpose of this Agreement, “prime
rate” shall mean the variable rate of interest, per

 

--------------------------------------------------------------------------------


 

annum, most recently announced by Comerica Bank, as its “prime rate,” whether or
not such announced rate is the lowest rate available from such bank.

 

(c) ChromaVision will not agree to any amendment, modification, waiver or
supplement to the Comerica Loan Agreement or any of the documents, instruments
or agreements executed in connection therewith (collectively, the “Loan
Documents”) without the prior written consent of each of SDI and SSI.

 

2.               Fees. As consideration for the Guarantee, ChromaVision agrees
to pay to Safeguard the following amounts:

 

(a) $27,500 (.5% of the committed amount of the Loan) payable concurrently with
the execution of Amendment No. 4; and

 

(b) An amount equal to 1.125% of the daily weighted average of the principal
amounts outstanding under the line of credit during each calendar quarter of the
term of the line of credit.

 

The amount referenced in clause (b) above will be payable within 30 days after
the end of each calendar quarter with respect to amounts outstanding under the
line of credit during the quarter preceding the payment date. Payments for
fractional calendar quarters at the beginning and end of the term of the line of
credit will be prorated based on the number of days in the fractional quarter
included in the term of the line of credit divided by the total number of days
in the calendar quarter. All payments will be made by wire transfer in
immediately available funds to such account as Safeguard shall designate from
time to time.

 

3.               Obligations of ChromaVision. The obligations of ChromaVision
under this Agreement shall be absolute, unconditional and irrevocable, shall
apply to the fullest extent authorized or permitted by any applicable law, under
and shall be paid and performed strictly in accordance with the terms of this
Agreement, under all circumstances whatsoever, including, without limitation,
the following circumstances:

 

(a) Any lack of validity or enforceability of this Agreement;

 

(b) The existence of any claim, set-off, defense or other rights which
ChromaVision may have at any time against Safeguard or any other person or
entity, whether or not in connection with this Agreement; or

 

(c) Any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

 

4.               Representations and Warranties of ChromaVision. ChromaVision
hereby represents and warrants to Safeguard as follows:

 

(a) Organization and Standing. ChromaVision is a corporation, duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has all requisite power and authority to carry on its business as now being
conducted.

 

(b) Authority; Enforceability. ChromaVision has all requisite power and
authority to enter into this Agreement and to consummate the transactions
contemplated hereby.

 

2

--------------------------------------------------------------------------------


 

(c) Execution of Agreement. This Agreement has been duly executed and delivered
by ChromaVision. The execution, delivery and performance of this Agreement will
not cause any default, breach or violation of any provision of any material
agreement to which ChromaVision is a party or by which any of ChromaVision’s
assets are bound.

 

(d) Validity of Agreement. This Agreement constitutes the legal, valid and
binding obligation of ChromaVision, enforceable in accordance with its terms.

 

(e) Approvals. No approval, authorization, consent or other order or action of
or filing with any governmental or administrative entity or any other person is
required for the execution and delivery by ChromaVision of this Agreement or
such other agreements and instruments required hereunder or for the consummation
by ChromaVision of the transactions contemplated hereby or thereby.

 

(f) Violation of Laws or Agreements. The making and performance of this
Agreement and the other documents, agreements and actions required hereunder or
thereunder will not violate any provisions of any law, federal, state or local
rule or regulation, or any judgment, decree, award or order of any court or
other governmental entity, agency or arbitrator to which ChromaVision is
subject.

 

5.               Events of Default. The occurrence of one or more of the
following events shall constitute an event of default hereunder (each, an “Event
of Default”):

 

(a) If ChromaVision fails to make any payment due to Safeguard under this
Agreement, in each case within five (5) days after demand therefor from
Safeguard that the same shall be due and payable.

 

(b) ChromaVision fails to observe or perform any material covenant or agreement
required to be observed or performed by it under this Agreement within five (5)
days after ChromaVision’s Chief Executive Officer, Chief Financial Officer
and/or Controller knew or should have known of its failure to so observe or
perform.

 

(c) If any representation or warranty of ChromaVision under this Agreement shall
be false or misleading in any material respect when made.

 

(d) If custody or control of any substantial part of the property of
ChromaVision shall be assumed by any governmental agency or any court of
competent jurisdiction at the instance of any governmental agency; if any
material license or franchise shall be suspended, revoked or otherwise
terminated the effect of which would be to affect materially and adversely the
operations of ChromaVision; or if any governmental regulatory authority or
judicial body shall make any other final non-appealable determination the effect
of which would be to affect materially and adversely the operations of
ChromaVision.

 

(e) If ChromaVision: becomes insolvent, bankrupt or generally fails to pay its
debts as such debts become due; is adjudicated insolvent or bankrupt; admits in
writing its inability to pay its debts; or shall suffer a custodian, receiver or
trustee for it or substantially all of its property to be appointed and if
appointed without its consent, not be discharged within thirty (30) days; makes
an assignment for the benefit of creditors; or suffers proceedings under any law
related to bankruptcy, insolvency, liquidation or the reorganization,
readjustment or the release of debtors to be instituted against it and if
contested by it not dismissed or stayed within sixty (60) days; if proceedings
under any law related to bankruptcy, insolvency, liquidation, or the
reorganization, readjustment or the release of debtors is instituted or
commenced by ChromaVision; or if any order for relief is entered relating to any
of the foregoing proceedings; if ChromaVision shall call a meeting of its
creditors with a view to arranging a

 

3

--------------------------------------------------------------------------------


 

composition or adjustment of its debts; or if ChromaVision shall by any act or
failure to act indicate its consent to, approval of or acquiescence in any of
the foregoing.

 

6.               Remedies Upon Default. Upon the occurrence of any Event of
Default, the entire amount of reimbursement due hereunder, plus any and all
interest accrued thereon at the rate set forth in Section 1 hereof, plus all
other sums due and payable to Safeguard hereunder shall, at the option of
Safeguard become due and payable immediately without presentment, demand, notice
of nonpayment, protest, notice of protest, or other notice of dishonor, all of
which are hereby expressly waived by ChromaVision.

 

7.               Remedies Cumulative, etc.

 

(a) No right or remedy conferred upon or reserved to Safeguard hereunder or now
or hereafter existing at law or in equity is intended to be exclusive of any
other right or remedy, and each and every such right or remedy shall be
cumulative and concurrent, and in addition to every other such right or remedy,
and may be pursued singly, concurrently, successively or otherwise, at the sole
discretion of Safeguard and shall not be exhausted by any one exercise thereof
but may be exercised as often as occasion therefor shall occur.

 

(b) ChromaVision hereby waives presentment, demand, notice of nonpayment,
protest, notice of protest, notice of dishonor and any and all other notices in
connection with any default in the payment of, or any enforcement of the payment
of, all amounts due under this Agreement. To the extent permitted by law,
ChromaVision waives the right to any stay of execution and the benefit of all
exemption laws now or hereafter in effect.

 

(c) ChromaVision agrees that any action or proceeding against it to enforce the
Agreement may be commenced in state or federal court in any county in the
Commonwealth of Pennsylvania in which Safeguard and/or its successors or assigns
has an office. ChromaVision waives personal service of process and agrees that a
summons and complaint commencing an action or proceeding in any such court shall
be properly served and shall confer personal jurisdiction if served by
registered or certified mail in accordance with the notice provisions set forth
herein.

 

(d) ChromaVision acknowledges and agrees that Safeguard shall be subrogated to
the rights of Comerica, including, without limitation, with respect to the
security interests granted to Comerica in connection with the Loan Documents, in
the event Safeguard is required to make any payments on account of the Guaranty.

 

8.               Termination. This Agreement shall remain in full force and
effect and shall terminate on the later to occur of (i) the date that the
Guaranty is terminated or (ii) the date that all obligations of ChromaVision to
Safeguard, and all obligations of ChromaVision hereunder have been paid in full
and satisfied and; in each case, after the expiration of the period during which
any payment by ChromaVision is or may be subject to rescission, avoidance or
refund under the United States Bankruptcy Code (or any similar state statute).

 

9.               Indemnification.

 

(a) ChromaVision hereby agrees to indemnify, protect, defend and hold harmless
Safeguard and its officers, directors, employees, successors and assigns,
(collectively, the “Indemnified Parties”), from and against any and all claims,
damages, losses, liabilities, costs or expenses of any kind or nature and from
any suits, claims or demands, including reasonable attorney’s fees incurred in
investigating or defending such claim, suffered by any of them and caused by,
relating to, arising out of,

 

4

--------------------------------------------------------------------------------


 

resulting from, or in any way connected with this Agreement or the transactions
contemplated hereby (unless determined by a final judgment of a court of
competent jurisdiction to have been caused solely by the gross negligence or
willful misconduct of the Indemnified Parties) including without limitation:

 

(i)                                     by reason of any breach of any
representation or warranty of ChromaVision in this Agreement;

 

(ii)                                  by reason of, in connection with, or as a
consequence of any default by ChromaVision, in the performance or observance of
any term, condition, covenant, or undertaking contained in this Agreement or any
other document to be observed or performed by ChromaVision;

 

(iii)                               by reason of or in connection with any
litigation or other proceeding in any way restraining, enjoining, questioning or
affecting performance or obligation hereunder; and

 

(iv)                              by reason of or in connection with its
obligations under the Loan Documents and its payment and reimbursement
obligations contemplated by Section 1 hereof.

 

(b) In case any action shall be brought against Safeguard or any other
Indemnified Party in respect to which indemnity may be sought against
ChromaVision, Safeguard or such other Indemnified Party shall promptly notify
ChromaVision and ChromaVision shall assume the defense thereof, including the
employment of counsel selected by ChromaVision and satisfactory to Safeguard,
the payment of all costs and expenses and the right to negotiate and consent to
settlement. The failure of Safeguard to so notify ChromaVision shall not relieve
ChromaVision of any liability it may have under the foregoing indemnification
provisions or from any liability which it may otherwise have to Safeguard or any
of the other Indemnified Parties except to the extent ChromaVision is materially
prejudiced thereby. Safeguard shall have the right, at its sole option, to
employ separate counsel in any such action and to participate in the defense
thereof and retain its own counsel, but the fees and expenses of such counsel
shall be at the expense of Safeguard unless (i) ChromaVision and Safeguard have
agreed in writing to the retention of such counsel; or (ii) the named parties to
any such litigation or proceeding (including any impleaded parties) include
ChromaVision and Safeguard and representation of both parties by the same
counsel would, in the opinion of counsel to Safeguard, be inappropriate due to
actual or potential conflicts of interests between ChromaVision and Safeguard,
ChromaVision shall not be liable for any settlement of any such action effected
without its consent, which consent shall not be unreasonably withheld, delayed
or conditioned, but if settled with ChromaVision’s consent, or if there shall be
a final judgment for the claimant in any such action, ChromaVision agrees to
indemnify and hold harmless Safeguard from and against any loss or liability by
reason of such settlement or judgment.

 

(c) The provisions of this Section 9 shall survive the repayment or other
satisfaction of the obligations of ChromaVision hereunder.

 

10.         Notices. All notices, requests, demands and other communications
that this Agreement requires or permits shall be in writing and shall be sent by
overnight courier providing delivery receipt, or by certified mail, return
receipt requested, or by telecopy or hand delivery to the following addresses:

 

If to ChromaVision:

 

ChromaVision Medical Systems, Inc.

 

 

33171 Paseo Corvezon

 

 

San Juan Capistrano, CA 92675

 

 

Attention: Steve Dixon

 

 

Telephone:949.276.0121

 

 

Fax:

949.443.3355 ext 221

 

5

--------------------------------------------------------------------------------


 

If to Safeguard:

 

c/o Safeguard Scientifics, Inc.

 

 

435 Devon Park Drive

 

 

800 The Safeguard Building

 

 

Wayne, PA 19087

 

 

Attention: Steven J. Feder, Senior Vice President and General Counsel

 

 

Telephone: 610.975.4984

 

 

Fax:

610.482.9105

 

All notices, requests, demands and other communications provided in accordance
with the provisions of this Agreement shall be effective: (i) if sent by
overnight courier or telecopier, when received, (ii) if sent by certified mail,
return receipt requested, the third day after sending, and (iii) if given by
hand delivery, when delivered.

 

11.         Amendments. The provisions of this Agreement may be amended only by
a written agreement signed by ChromaVision.

 

12.         Governing Law and Jurisdiction. This Agreement shall be governed by,
construed and enforced in accordance with the laws of the Commonwealth of
Pennsylvania, without regard to the conflicts of laws provisions.

 

13.         Continuing Obligation. This Agreement is a continuing obligation and
shall (a) be binding upon ChromaVision and its respective its successors and
assigns, and (b) inure to the benefit of and be enforceable by Safeguard against
ChromaVision (and its successors, transferees and assigns); provided, that
ChromaVision may not assign all or any part of their obligations hereunder
without the prior written consent of Safeguard, which consent shall not be
unreasonably withheld.

 

14.         Savings Clause. Whenever possible, each provision of this Agreement
shall be interpreted in a manner as to be effective and valid under applicable
law, but if any provision of this Agreement shall be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

 

15.         Severability. In case any one or more of the provisions contained in
this Agreement shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect the validity of any other provision of this Agreement, and such
provision(s) shall be deemed modified to the extent necessary to make it
enforceable.

 

16.         Jury Trial Waiver. EACH PARTY HERETO HEREBY KNOWINGLY, VOLUNTARILY,
AND INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL
OR WRITTEN) OR ACTIONS OF ANY OTHER PARTY. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR SAFEGUARD’S ENTERING INTO THIS AGREEMENT.

 

EACH PARTY ACKNOWLEDGES THAT IT HAS HAD THE ASSISTANCE OF COUNSEL IN THE REVIEW
AND EXECUTION OF THIS AGREEMENT AND FURTHER

 

6

--------------------------------------------------------------------------------


 

ACKNOWLEDGES THAT THE MEANING AND EFFECT OF THE FOREGOING WAIVER OF JURY TRIAL
HAS BEEN FULLY EXPLAINED BY SUCH COUNSEL.

 

17.         Survival of Representations and Warranties. All representations and
warranties contained or incorporated herein or made in writing in connection
herewith shall survive the execution and delivery of this Agreement.

 

18.         Counterparts. This Agreement may be executed in more than one
counterpart, including by facsimile signature, all of which, together,
constitute one and the same instrument.

 

19.         No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto; there are no third-party beneficiaries of this
Agreement.

 

20.         Entire Agreement. This Agreement embodies and reflects the entire
agreement between the parties with respect to the matters set forth herein, and
there are no other agreements, understandings, representations or warranties
between the parties other than those set forth in this Agreement.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement on the date
first set forth above.

 

 

CHROMAVISION MEDICAL SYSTEMS INC.

 

 

 

 

 

By:

/s/ Stephen T.D. Dixon

 

 

 

Name:

 

 

Title

 

 

 

SAFEGUARD DELAWARE, INC.

 

 

 

 

 

By:

/s/ Steven J. Feder

 

 

 

Name: Steven J. Feder

 

 

Title Vice President

 

 

 

SAFEGUARD SCIENTIFICS (DELAWARE), INC.

 

 

 

 

 

By:

/s/ Steven J. Feder

 

 

 

Name: Steven J. Feder

 

 

Title Vice President

 

8

--------------------------------------------------------------------------------